Citation Nr: 1243289	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  08-33 765	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a bilateral heel disability.



ATTORNEY FOR THE BOARD

A. Hinton, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1995 to August 1999.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2007of a Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2011, the Veteran did not appear for a hearing before the Board.  Without a timely request for postponement, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

In March 2011, the Board remanded the case for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

In accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, in July 2012 the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) and an addendum to the opinion in September 2012.  In October 2012, the Board provided the Veteran a copy of the opinion and afforded the Veteran the opportunity to submit additional evidence and argument, which he did not do.  


FINDING OF FACT

A bilateral heel disability, heel pain and left heel calcaneal spurring, was not affirmatively shown to have had onset; left heel calcaneal spurring, as a chronic disease was not manifested to a compensable degree within one year after the separation from service; and a bilateral heel disability, heel pain and left heel calcaneal spurring, is not otherwise related to an injury, disease, or event in service, including the wearing of Army boots. 


CONCLUSION OF LAW

The criteria for service connection for bilateral heel disability, heel pain and left calcaneal spurring, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  





The RO provided pre-adjudication VCAA notice by letter, dated in July 2007.  

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).  
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records and VA records, and private medical records. 

In August 2011, a representative of the Fort Riley medical facility reported that medical records for the Veteran were not found.  In December 2011, VA sent the Veteran notice of the unavailability of the records from Fort Riley, but the notice was returned as not deliverable and unable to forward. 

In April 2011, the Veteran was afforded a VA examination.  In July 2012, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA) and an addendum to the opinion in September 2012.  The Board has reviewed the examination report and the VHA opinion.  As the examination report and the VHA opinion are based on a review of the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination report and the VHA opinion are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 


As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service). 

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 






For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis, bone spurring is a form of arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provision of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).




Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Service Connection 

Facts

On entrance examination, the Veteran denied a history of foot trouble.  On examination, mild and asymptomatic pes cavus was noted.  On examination prior to separation from service, the Veteran gave a history of foot trouble.  The examiner commented that the Veteran had large heels that made it difficult to fit for boots and that the Veteran needed a special order for boots.  On examination, the feet were evaluated as normal.  A heel abnormality was not listed as a defect or diagnosis. 

After service, in June 2007, in his original application for VA disability compensation, the claimed a bilateral heel problem since service and that he has received treatment by VA starting in May 2007.  


VA records show that in May 2007 the Veteran gave a history of bilateral heel pain since service.  On evaluation of the extremities, there was no joint swelling or tenderness.  X-rays showed left calcaneal spurring, but no evidence of acute radiographic abnormality of the heels.  The assessment was heel arthralgia. 

On VA examination in April 2011, the Veteran gave a history of foot trouble since 1995, when he was told his heel bone was to big for regular Army boots and that his boots had to be made to fit his feet.  The pertinent findings were no evidence of right or left foot abnormal weight bearing or of pes cavus.  X-rays of the feet showed no fracture, dislocation, or osseous change; there were changes along the posterior left calcaneus and an accessory ossicle at the base of the cuboid bone in each foot.  The diagnosis was heel pain without plantar calcaneal spurring by X-ray.    

The VA examiner expressed the opinion that calcaneal spurring shown by X-ray in May 2007 was less likely as not (less than 50/50 percent probability) caused by or a result of symptoms of bilateral heel pain in service, resulting from the wearing of Army boots.  The VA examiner explained that a chronic heel condition was not shown in service, that there were no treatment records of a heel condition in service and not until 2007, that the X-ray changes in 2007 were not seen on the X-rays in 2009, and that the changes at the left Achilles insertion was not evident on the right foot, suggesting a cause other than shoes or boots.

In July 2012, the Board obtained a medical opinion from the Veterans Health Administration (VHA).  The VHA expert, who is a podiatrist, responded to the following question.
      
Whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) 





that the current left calcaneal spurring or inflammation of the muscle or tendon where it attaches to calcaneus, or accessory ossicles at the base of the cuboid bone, bilaterally, by X-ray, is related to the Veteran wearing Army boots in service?  

The VHA expert stated that there was insufficient evidence to determine the underlying diagnosis of the heel pain, because most heel pain is mechanical, resulting from the individual's foot type, and that while shoes and activity may hasten the development of heel pain the Veteran's footwear was appropriately addressed in service.  The VHA expert stated an accessory ossicle is a normal variant.  The VHA expert then expressed the opinion that it was less likely than not that the current left calcaneal spurring was related to the Veteran's wearing of Army boots in service.

In September 2012 in an addendum, the VHA expert stated that the accessory ossicles and the enthesopathic changes were incidental radiographic findings, and do not correlate to the Veteran's symptomatology.  The VA expert found no current documentation of pes cavus as X-rays show only hallux valgus.   

Analysis

For the purpose of the analysis only, the Board is addressing pes cavus (high arch) noted on entrance examination, but is not deciding the question of service connection by aggravation of a pre-existing condition as the claim was not developed on that basis, but the Veteran may pursue the claim with the VA Regional Office.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Pes cavus was noted on entrance examination.  On examination prior to separation from service, the Veteran gave a history of foot trouble associated with his heels, requiring specially fitted Army boots.  On examination, the feet were evaluated as normal.  Pes cavus was not listed as a defect or diagnosis.  


After service, there is no evidence of a complaint, finding, history, symptom, treatment, or diagnosis of pes cavus at the time the Veteran filed his claim for VA disability compensation in 2007 or at any time during the pendency of the claim.  

On VA examination in April 2011, there was no evidence of right or left foot pes cavus.  In September 2012, after a review of the record, VHA expert found no current documentation of pes cavus by X-ray as X-rays of the feet on VA examination in April 2011 showed a left calcaneus spur and an accessory ossicle at the base of the cuboid bone in each foot.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed or during the pendency of the claim). 

To the extent that the VHA expert explained that pes cavus results in the reduction of shock absorption, which can result in heel pain, and that pes cavus would have been aggravated by service, the VHA expert's opinion is conditional on the presence of pes cavus and in the absence of evidence of pes cavus since service or currently as the VHA expert had already no found current documentation of pes cavus by X-ray, the VHA expert's opinion does not have probative weight on the question of whether current heel pain is related to pes cavus. 

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

On the basis of the service treatment records alone, on examination prior to separation from service, the Veteran gave a history of foot trouble.  The examiner commented that the Veteran had large heels that made it difficult to fit for boots, but the current heel pain and left calcaneal spurring were not affirmatively shown to have been present during service, and service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.




As foot trouble associated with the Veteran's large heels that made it difficult to fit for boots was noted in service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.

38 C.F.R. § 3.303(b) (Chronicity)

For the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 497 (1997) (chronicity requires evidence that the disability was present in service and the same condition currently exists, such evidence must be medical, unless the disability is one under case law that is capable of lay observation.). 

As the service treatment record lacks the documentation of the combination of manifestations sufficient to identify the conditions that currently exist, namely, heel pain and left calcaneal spurring and as there was insufficient observation to establish chronicity at the time, on the basis of one entry on separation examination, chronicity in service is not adequately supported by the evidence of record.  

As chronicity in service is not adequately supported, service connection may still be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis after service under 38 C.F.R. § 3.303(d).  

38 C.F.R. § 3.303(b) (Continuity of Symptomatology)

38 C.F.R. § 3.303(d) (Disability First Diagnosed after Service)

Although the current heel pain and left calcaneal spurring were not affirmatively shown to have been present in service, the Veteran did have a problem wearing Army boots, because of his heel size.  




Establishing service connection based on continuity of symptoms requires (1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  See Savage, 10 Vet. App. at 494-97 (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service); see Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (continuity of symptoms requires evidence of a nexus between the current disability and the postservice symptoms, which are identical to the symptoms that began in service). 

While the current heel pain and left calcaneal spurring were not affirmatively shown to be present in service and the evidence is insufficient to establish chronicity during service, the Veteran is competent to describe heel pain in service and since service.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).  To this extent, the Veteran's lay statements of heel pain since service is competent evidence of postservice continuity of symptomatology. 

But as it does not necessarily follow that there is a relationship between the claimed disability and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrated such a relationship, unless such a relationship is one to which the Veteran as a lay person is competent.  See Savage, 10 Vet. App. at 494-97 (establishing service connection based on continuity of symptoms requires medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology).


The Veteran essentially states that his claimed disability is a continuation of the problem he had in service, wearing Army boots, which required customized fitting, which is an expression of a causal relationship between the current claimed disability and continuity of symptoms.  As the statement is an inference based on facts, it is an opinion rather than a statement of fact.  

The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). And the Veteran as a lay person is competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The question then is whether the Veteran as a lay person is competent to offer an opinion on the causal relationship or nexus between the current claimed disability and the postservice symptomatology.  

Before reaching the question of a causal relationship between the current heel pain and the postservice symptomatology, the threshold question is whether the right heel pain is a disability for the purpose of VA disability compensation.  The VHA expert stated there was insufficient evidence to determine the underlying diagnosis of the heel pain.  The VHA expert stated that the accessory ossicle was a normal variant and did not correlate to the Veteran's symptomatology.  And pain alone without a sufficient factual showing that the pain derives from wearing Army boots, resulting in an injury, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001).  To this extent the heel pain is not a disability for the purpose of VA disability compensation.  And the Board need not address further heel pain with regard to continuity of symptoms under 38 C.F.R. § 3.303(b) or on the basis of an initial diagnosis after service under 38 C.F.R. § 3.303(d).




As for left calcaneal spurring by X-ray, calcaneal spurring is not a condition under case law that has been found to be capable of lay observation and it is not a simple medical condition, because the disability cannot be identified or diagnosed by the Veteran as a lay person based on mere personal observation, that is, the disability cannot be perceived through the senses, for example, by visual observation, and therefore such a disability is not a simple medical condition.

As the disability is not a condition that can be identified based on personal observation, either by case law or as a simple medical condition, and any inference based on what is not personally observable cannot be competent lay evidence.  

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between the current left calcaneal spurring, and the continuity of symptoms that the Veteran avers. 

For this reason, the Veteran's lay opinion is not competent evidence of a causal relationship or nexus between the current disability and the postservice symptomatology.  Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim based on continuity of symptomatology. 

Although service connection is not established either by chronicity or by continuity of symptomatology on the basis of lay evidence under 38 C.F.R. § 3.303(b), service connection may still be established based on an initial diagnosis after service under 38 C.F.R. § 3.303(d).







As previously explained left calcaneal spurring is not a condition under case law that has been found to be capable of lay observation and the disability is not a simple medical condition, capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is needed to substantiate the claim.   

Where, as here, there is a question of the presence or a diagnosis of a disability, which is not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's lay statements are offered as proof of the presence of the current disability in service and since service and 2007, the Veteran's lay statements are not competent evidence, and the statements are not admissible as evidence, that is, the Veteran's lay statements are not to be considered as competent evidence favorable to the claim.

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify the presence or diagnosis of calcaneal spurring.

Except the Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

No medical professional had diagnosed calcaneal spurring before 2007, seven years after service separation and well beyond the one-year presumptive period for a chronic disease, such as arthritis, bone spurring is a form of arthritis, under 38 C.F.R. §§ 3.307 and 3.309.  And the Veteran has not submitted evidence of a diagnosis by a medical professional that calcaneal spurring is the result of foot wear in service as the Veteran has described. 





As for the remainder of the lay evidence, to the extent the Veteran asserts a causal relationship between his current disability and foot wear in service, the assertion constitutes the Veteran's opinion, but such an opinion would require specialized education, training, or experience, which has not been factually established.  

For this reason, the Veteran's lay opinion is not competent evidence and is not admissible as evidence favorable to claim under 38 C.F.R. § 3.303(d). 

As the Veteran's statements are not competent evidence, the Board need not address credibility.

Medical Evidence 

As the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or causation, applying 38 C.F.R. § 3.303(b) and (d), the Board looks to the medical evidence. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

The competent medical evidence of record consists of the findings or the opinions VA examiner and a VHA expert, who are qualified through education, training, or experience to diagnose and to offer a medical opinion. 

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).


On VA examination in April 2011, the VA examiner expressed the opinion that calcaneal spurring was less likely as not (less than 50/50 percent probability) caused by or a result of symptoms of bilateral heel pain in service, resulting from the wearing of Army boots.  The VA examiner also stated that the enthesopathic changes at the Achilles insertion were not evident on the right foot, suggesting a cause other than shoes or boots. 

In July 2012, the VHA expert, who is a podiatrist, expressed the opinion that it was less likely than not that the current left calcaneal spurring was related to the Veteran's wearing of Army boots in service and that the accessory ossicles,  normal variant, and the enthesopathic changes did not correlate to the Veteran's symptomatology.  

The Board finds that the opinions of the VA examiner and the VHA expert persuasive evidence, which opposes, rather than supports the claim as the medical opinions are based on sufficient facts of the case, and the opinions are the product of applying medical principles to the facts.  See Nieves-Rodriquez, 22 Vet. App. at  302-04. 

Summary 

As the lay evidence is not competent evidence on material issues of fact, namely, the presence or diagnosis of a disability, such as calcaneal spurring, and on the causal relationship or nexus between the current disability and the postservice symptomatology or an injury or disease in service, as there is no medical evidence favorable to claim, and as the competent medical is persuasive evidence against the claim, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply and service connection is not warranted.  38 U.S.C.A. § 5107(b).

      (The Order follows on the next page.).





ORDER

Service connection for a bilateral heel disability, heel pain and left calcaneal spurring, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


